EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Janniello on 01/14/22.
The application has been amended as follows: 
Please replace Claims 3, 12 and 13 as follows.


3.	(Currently Amended) The method of Claim 2, wherein said interposing includes said content targeting portion and said security portion sharing said Java Content Repository (JCR) data store with said bridge component.

12.	(Currently Amended) The apparatus of Claim 11, wherein said instantiating further comprises instantiating a Java Content Repository (JCR) data store and wherein said accessing comprises accessing said Java Content Repository (JCR) data store to obtain said underlying logic from a context hub of said targeting portion of said computerized content management system, by iterating through a tree structure of a back end of context hub segments to obtain said underlying logic.

13.	(Currently Amended) The apparatus of Claim 12, wherein said interposing includes said content targeting portion and said security portion sharing said Java Content Repository (JCR) data store with said bridge component.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD ZEE/Primary Examiner, Art Unit 2435